Opinion
Per Curiam,
In 1956, petitioner, while represented by counsel, entered a general plea of guilty to the charge of murder. A hearing was held to determine the degree of guilt, at which time a signed statement made by peti*151tioner was introduced without objection, and he was found guilty of murder in the first degree and sentenced to life imprisonment.
Petitioner presently challenges his conviction in reliance on the decision in Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964). He further alleges a pretrial deprivation of the right to counsel on the basis of the decision in White v. Maryland, 373 U.S. 59, 83 S. Ct. 1050 (1963). Finally, petitioner challenges the admissibility of his signed statement, alleging that it was obtained by means of duress and coercion.
Having concluded in Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965), that the mandate of Escobedo is not to be given retrospective application, Negri is here controlling.
The record fails to disclose any prejudice arising from petitioner’s lack of representation at the preliminary hearing and, therefore, no violation of petitioner’s constitutional rights resulted. See Commonwealth ex rel. Butler v. Rundle, 416 Pa. 321, 206 A. 2d 283 (1965).
Finally, no objection having been raised to the introduction of petitioner’s signed statement at the plea hearing, petitioner may not now assert its invalidity. Commonwealth ex rel. Fox v. Maroney, 417 Pa. 308, 207 A. 2d 810 (1965); Commonwealth ex rel. Sanders v. Maroney, 417 Pa. 380, 207 A. 2d 789 (1965).
Order affirmed.
Mr. Justice Cohen dissents.